Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the amendment filed on 11/14/2020.
	Currently, claims 1-20 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Boettiger et al. (“Boettiger” US 2012/0200749 published 08/09/2012).
As to claim 1, Boettiger shows in Fig. 7 (see Fig. 7 being in the context of the reference a variation of the parent embodiment Fig. 2 with some modification done thereto; see [0028] introducing the parent embodiment and then following paragraphs in [0042] presenting modifications with like parts thereto) an image sensor, comprising: 
an inner photosensitive area (note the “inner” of the 4 adjacent photodiodes 28 here taken to be all meant to be immediately adjacent to each other such that they all share a 
an outer photosensitive area group (note the two photodiodes that are also having a corner meeting around the corner of the “inner” one noted above; [0028]) that immediately surrounds the inner photosensitive area (note the two of these outer “photosensitive areas” “immediately surround” the inner photosensitive area within the special meaning of that phrase in this application see the specification’s definition: “When a sub-pixel is laterally surrounded by a sub-pixel group that includes multiple sub-pixels, and when any space between the sub-pixel and the sub-pixel group is devoid of any other sub-pixels or pixels, the sub-pixel is immediately surrounded by, or nested within, the sub-pixel group. In a similar manner, a first sub-pixel group may be immediately surrounded by, or nested within, a second sub-pixel group“ with the photosensitive areas being put in for the sub-pixels and being slightly broader wording; alternately the office can just explicitly put parts of materials 38/40 into the designation of the photosensitive area(s) above such that the areas include bits of the intermediate areas between 
and a color filter of a single color (see color filter of all one color being used for 30 in some embodiments; [0047]) that overlaps the inner photosensitive area and the entire outer photosensitive area group (note 30 goes over each of the photodiodes 28 in some embodiments; [0047]).  

As to claim 3, Boettiger shows a device wherein at least one microlens that overlaps the outer photosensitive area group (note the microlens embodiment is said to put a microlens over every photosensitive area; [0023]).  

As to claim 6, Boettiger shows a device wherein the outer photosensitive area group comprises a first outer photosensitive area (note one of the two outer photosensitive areas above) on a first side of the inner photosensitive area (note this will be, inherently, on one of the sides of the corner of the inner region designated above, where the corners meet) and a second outer photosensitive area (note the other of the two outer photosensitive areas noted above) on a second side of the inner photosensitive area (note this will be, inherently, on another one of the sides of the corner of the inner region designated above; further note that in the alternate grounds of rejection above where the immediately envisaged species here found to be understood immediately by one of skill in the art reading this disclosure involves the photosensitive areas to be square shaped this will also have the above designations noted for claim 6 to be so as well).  


15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kusaka (US 2009/0090841 published 04/09/2009).
As to claim 15, Kusaka shows an image sensor (see Fig. 1 and 2), comprising: 
an array of imaging pixels (see array of pixels for imaging in Fig. 2; [0037]), 
wherein each one of the imaging pixels comprises: 
an inner sub-pixel (see 13 being an inner sub pixel as it is made of a photoelectric conversion region 13 within the overall pixel; [0036]; as an alternate grounds of rejection for specifically claim 18 below the office will here designate parts 13 and 14 together as one overall sub-pixel that is nested within the outer sub-pixel group, here it is noted that they also appear to be commonly read out via 23; [0035]); and 
an outer sub-pixel group (see outer sub-pixel group of 11 and 12 made of photoelectric conversion regions 11 and 12 which are sub-regions within the overall pixel, here taken as sub-pixels and which are notably also seemingly commonly readout by 23; Fig. 1; [0036]) including a first outer sub-pixel and a second outer sub-pixel (11 and 12), 
wherein the inner sub-pixel is nested within the outer sub- pixel group (note 13 is nested inside of 11 and 12; for the alternate designation of parts for claim 18 below 13 and 14 are nested inside of 11 and 12).  

As to claim 18, Kusaka shows a device wherein the outer sub-pixel group of each imaging pixel has a first geometric center (see the geometric center of the outer subpixel group having 11 and 12 therein which is the center of Fig. 1) and wherein the inner sub-pixel of each imaging pixel has a second geometric center that is the same as the first geometric center (note the inner sub-pixel, when designated as both parts 13 and 14 together have a geometric center that is also in the middle of Fig. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boettiger et al. (“Boettiger” US 2012/0200749 published 08/09/2012), as applied to claims 1 and 3 above, in view of Silsby (US 2017/0133420 which appears validly effectively dated back to 11/09/2015 as its effective filing date, where the applicant’s earliest available date for a valid provisional priority claim for the instant application’s claim 1 and its depending claims appears to be 12/17/15 rather than the earlier provisional date of 09/17/15).  
The office notes briefly that claim 1 does not appear to be entitled to a valid claim to an earlier effective filing date back to provisional application 62219985.  It is noted that claim 1 recites that there is one color filter of a single color that overlaps the inner photosensitive area and the entire outer photosensitive area.  The provisional application 62219985 appears to 

As to claim 4, Boettiger shows the device as related above for claim 1 and 3 (see above), but fails to show the device further being a device wherein the at least one microlens comprises a toroidal microlens that overlaps the outer photosensitive area group.  

Silsby shows a device wherein at least one microlens comprises a toroidal microlens that overlaps a pixel (see the toroidal microlens 46-2 over the pixel 30 in Fig. 2; [0034]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the toroidal microlens as taught by Silsby to have made a toroidal microlens for the Boettiger pixels in the outer photosensitive group with the motivation of providing additional selective lensing to enable different types of photodiode setups (see the part 46-2 provisioning just additional lensing for selective parts of the overall photodiode setup down below).  

As to claim 5, Boettiger, as modified by Silsby above, shows the device noted above, wherein the toroidal microlens has a hole that overlaps the inner photosensitive area (note that the hole in the microlens over the outer photosensitive group’s pixel on the left side of Fig. 7 in Boettiger will overlap the inner photosensitive area on the right hand side of Boettiger’s Fig. 7 when the device is held up 45 degrees to the right in Fig. 7’s orientation).   

Claims 1, 3 and 4 as well as claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boettiger et al. (“Boettiger” US 2012/0200749 published 08/09/2012), in view of Tajiri (US 2012/0113302 published 05/10/2012).  
As to claim 1, Boettiger shows in Fig. 7 (see Fig. 7 being in the context of the reference a variation of the parent embodiment Fig. 2 with some modification done thereto; see [0028] introducing the parent embodiment and then following paragraphs in [0042] presenting modifications with like parts thereto) an image sensor, comprising: 
an inner photosensitive area (note the “inner” of the 4 adjacent photodiodes 28 here taken to be all meant to be immediately adjacent to each other such that they all share a common wall section at a common corner area where they all have corners that come together at a singular wall section in the context of [0028], where the office notes that while these shapes are not explicitly shown from top down, the office finds here that should four photodiodes all have corner areas that meet at one wall, at least one of the photodiodes will inherently have to be considerable as an “inner” among the two photodiodes adjacent thereto; further the office notes that even should inherency not be found here, as it appears to be, the office notes that alternately to the above grounds of rejection, the genus disclosed here would reasonably suggest to one of skill in the art numerous species that would be immediately envisaged by one of ordinary skill in the art reading the disclosure where the pixels are all square shaped, diamond/triangular shaped etc. which will lead to one of the photodiodes being an inner photodiode which is an inner photosensitive area; [0028] introducing like parts that carry over to Fig. 7); 
an outer photosensitive area group (note the two photodiodes that are also having a corner meeting around the corner of the “inner” one noted above; [0028]) that immediately 
and a color filter of a single color (see color filter of all one color being used for 30 in some embodiments; [0047]) that overlaps the inner photosensitive area and the entire outer photosensitive area group (note 30 goes over each of the photodiodes 28 in some embodiments; [0047]).  

As to claim 3, Boettiger shows a device wherein at least one microlens that overlaps the outer photosensitive area group (note the microlens embodiment is said to put a microlens over every photosensitive area; [0023]).

However, as to claim 4, Boettiger shows the device as related above for claim 3, but fails to show the device being one wherein the at least one microlens comprises a toroidal microlens that overlaps the outer photosensitive area group.  

Tajiri shows a device being one wherein the at least one microlens comprises a toroidal microlens that overlaps a pixel (see toroidal microlens 12L1 over pixels in Fig. 12; [0059]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the toroidal microlens as taught by Tajiri to have made the microlens in Boettiger be a toroidal microlens with the motivation of enabling use of the pixel array in a larger device like the setup of previous figures without issues of lost image capture (see the toroidal lenses providing the same benefits as the previous embodiment as [0060] describes referring back to [0056] where it is explained that they enable pixel arrays to avoid lost image capture using the different lens structures as happened with some larger systems).  


As to claim 9, Boettiger shows in Fig. 7 (see Fig. 7 being in the context of the reference a variation of the parent embodiment Fig. 2 with some modification done thereto; see [0028] introducing the parent embodiment and then following paragraphs in [0042] presenting modifications with like parts thereto) an image sensor, comprising: 
an inner photosensitive area group (note the “inner” of the 4 adjacent photodiodes 28 here taken to be all meant to be immediately adjacent to each other such that they all share a common wall section at a common corner area where they all have corners that come together at a singular wall section in the context of [0028], where the office notes that while these shapes are not explicitly shown from top down, the office finds here that should four photodiodes all have corner areas that meet at one wall, at least one of the photodiodes will inherently have to 
an outer photosensitive area group (note the two photodiodes that are also having a corner meeting around the corner of the “inner” one noted above; [0028]) that surrounds the inner photosensitive area group (note the two of these outer “photosensitive areas” “immediately surround” the inner photosensitive area within the special meaning of that phrase in this application see the specification’s definition: “When a sub-pixel is laterally surrounded by a sub-pixel group that includes multiple sub-pixels, and when any space between the sub-pixel and the sub-pixel group is devoid of any other sub-pixels or pixels, the sub-pixel is immediately surrounded by, or nested within, the sub-pixel group. In a similar manner, a first sub-pixel group may be immediately surrounded by, or nested within, a second sub-pixel group“ with the photosensitive areas being put in for the sub-pixels and being slightly broader wording; alternately the office can just explicitly put parts of materials 38/40 into the designation of the photosensitive area(s) above such that the areas include bits of the intermediate areas between the main photodiodes such that the “areas” will touch one another though the photodiodes 

However, regarding claim 9, Boettiger fails to show a toroidal microlens that overlaps the outer photosensitive area group.  

Tajiri shows a device being one wherein the at least one microlens comprises a toroidal microlens that overlaps a pixel (see toroidal microlens 12L1 over pixels in Fig. 12; [0059]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the toroidal microlens as taught by Tajiri to have made the microlens in Boettiger be a toroidal microlens with the motivation of enabling use of the pixel array in a larger device like the setup of previous figures without issues of lost image capture (see the toroidal lenses providing the same benefits as the previous embodiment as [0060] describes referring back to [0056] where it is explained that they enable pixel arrays to avoid lost image capture using the different lens structures as happened with some larger systems).  

As to claim 12, Boettiger as modified by Tajiri above shows a device as described above for claim 9, further comprising:  
a color filter of a single color that overlaps the entire inner photosensitive area group and the entire outer photosensitive area group (note that there is one large color filter put over the entire image sensor’s pixels in [0047]).  

s 1, 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boettiger et al. (“Boettiger” US 2012/0200749 published 08/09/2012) in view of Hirota (US 2010/0141812 published 06/10/2010).  
As to claim 1, Boettiger shows in Fig. 2 (see [0028] introducing Fig. 2) an image sensor, comprising: 
A first photosensitive area (note the middle depicted photosensitive area in Fig. 2 under middle part 30 down in the part 28 where the photodiodes are made; [0028], where the office notes that while these shapes are not explicitly shown from top down, the office finds here that should four photodiodes all have corner areas that meet at one wall in [0028]); 
an outer photosensitive area group (note the two photosensitive regions around the photodiode areas down in 28 that are also having a corner meeting around the corner of the photodiode noted above, here designated as the photosensitive region around the leftmost part of 28 that is below the left hand side 30 part and also taken as a photosensitive region that is into the page but still adjacent to the first photosensitive region discussed above at its corner region as they all share a common corner region; [0028]; note these are not explicitly shown from above in this view; note these are considered to be “outer” relative to middle photosensitive area discussed above) that immediately surrounds the photosensitive area (note the two of these outer “photosensitive areas” “immediately surround” the inner photosensitive area within the special meaning of that phrase in this application see the specification’s definition: “When a sub-pixel is laterally surrounded by a sub-pixel group that includes multiple sub-pixels, and when any space between the sub-pixel and the sub-pixel group is devoid of any other sub-pixels or pixels, the sub-pixel is immediately surrounded by, or nested within, the sub-pixel group. In a similar manner, a first sub-pixel group may be immediately surrounded by, or nested within, a second sub-pixel group“ with the photosensitive areas being put in for the sub-
and a color filter of a single color (see color filter of all one color being used for middle part 30 in some embodiments though different colors are used for different pixels in these embodiments; [0047]) that overlaps the first photosensitive area and the entire outer photosensitive area group (note that middle part 30 directly overlies the part of 28 where photodiodes are formed in the normal orientation, and will still do so when the device is turned 45 degrees to the left and into the page, and still further the middle part 30 will overlap the leftmost photosensitive region down in 28 which is below the leftmost part 30 in Fig. 2 when the device is turned 45 degrees to the left and into the page, and will also overlap the other photosensitive area in the photosensitive area group when the device is turned 45 degrees to the left and into the page; [0048]).  

However, the office notes that for this grounds of rejection it will be noted that in Fig. 2 Boettiger does not explicitly set forth an embodiment where all of the four photodiodes are square shaped or similar in a top view and depict such explicitly in a drawing, and thus the office will for this alternate grounds of rejection take the limitation that the “first” photosensitive area discussed above be an explicitly “inner” photosensitive area not to be explicitly disclosed as “inner” as the second photosensitive area among the outer photosensitive area group’s photosensitive areas noted above is taken to be into the page but is not well depicted such that the middle photosensitive area designated as the first photosensitive area above will be “inner”.  



It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the square shapes from above for photosensitive regions along with them being arranged in an array as taught by the Fig. 4 embodiment of Hirota to have made an embodiment of the photodiodes discussed in the Fig. 7 embodiment of Boettiger to have square shaped photosensitive regions for the photodiode placement such that they are arranged in an array with the motivation of making a real life embodiment of Fig. 7 that is an actual three dimensional object and will make a light sensitive panel (see the Fig. 4 in Hirota’s embodiments showing a top down view to be taken along with a 2-D side view to make a 3-D design for real life devices that will make an actual light sensitive panel).  

The office notes that when this above combination is made, the office designates the “inner” photosensitive area as the one at 3x4 position in the array formed, such that it is inner from two adjacent photosensitive areas discussed above and will have a red color filter thereover, and the office will designate all of the rest of the pixels at positions described above around 3x4 as the outer photosensitive group.  Note that when the device is turned on its side in 

As to claim 7, Boettiger as modified by Hirota above show the device as related above, and further show the device being one wherein the inner photosensitive area has a first light sensitivity, wherein the outer photosensitive area group has a second light sensitivity (whatever generic values the inherent photosensitivities of the inner photosensitive area and outer photosensitive area groups noted above are) but fail to show that the second light sensitivity is at least four times greater than the first light sensitivity explicitly.  

Hirota further shows an embodiment where the sensitivities of pixels are adjusted via adjustment of microlenses to where a second light sensitivity is at least four times greater than the first light sensitivity explicitly (see Hirota describing a variation of Fig. 4 in [0159] where the light sensitivities of the various colors have been adjusted such that the white sensitivity is at a 2: .5 ratio with that of red pixels such that the white pixels are at least four times greater in sensitivity).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the adjusted sensitivities of different colored pixels so that some pixels have at least four times greater sensitivity as taught by Hirota to have modified the Boettiger, as previously modified by Hirota above, device with the motivation of using an exposure control technique for different colors to help balance out the output signal 

As to claim 2, which is broader than claim 7, the office notes that the above grounds of rejection are repeated where the outer photosensitive area will have the four times greater sensitivity to light (note the sensitivity of the 2x4 and 3x3 positioned white pixels in the combination above being 4x greater than that of the 3x4 positioned red pixel) than the inner photosensitive area (the 3x4 red pixel in the combination above).  


Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boettiger et al. (“Boettiger” US 2012/0200749 published 08/09/2012).
As to claim 1, Boettiger shows in Fig. 7 (see Fig. 7 being in the context of the reference a variation of the parent embodiment Fig. 2 with some modification done thereto; see [0028] introducing the parent embodiment and then following paragraphs in [0042] presenting modifications with like parts thereto) an image sensor, comprising: 
a first photosensitive area (see the right hand side photosensitive area at right hand photodiode 28; Fig. 7; [0028] introducing like parts that carry over to Fig. 7); 
an outer photosensitive area group (note the left photosensitive area around left photodiode 28 and an another adjacent photodiode to the right hand side one here taken to be into the page, both of which are also having a corner meeting around the corner of the “inner” one noted above; [0028]) that immediately surrounds the inner photosensitive area (note the two of these outer “photosensitive areas” “immediately surround” the inner photosensitive area within the special meaning of that phrase in this application see the specification’s 
and a color filter of a single color (see color filter of all one color being used for 30 in some embodiments; [0047]) that overlaps the inner photosensitive area and the entire outer photosensitive area group (note 30 goes over each of the photodiodes 28 in some embodiments; [0047]).  

However, the office notes that for this grounds of rejection it will be noted that in Fig. 7 Boettiger does not explicitly set forth an embodiment where all of the four photodiodes are square shaped or similar in a top view and depict such explicitly in a drawing, and thus the office will for this alternate grounds of rejection take the limitation that the “first” photosensitive area discussed above be an explicitly “inner” photosensitive area not to be explicitly disclosed as “inner” as the second photosensitive area among the outer photosensitive area group’s photosensitive areas noted above is taken to be into the page but is not well depicted such that the right hand photosensitive area designated as the first photosensitive area above will be “inner”.  

In another embodiment Boettiger shows in Fig. 9 an embodiment where all of several photodiodes are placed in explicitly square shaped photosensitive areas as seen from above with some of the photodiodes/photosensitive areas being “inner” among “outer photosensitive area groups” (see the square shape in 2x2 position in the array shown in Fig. 9 being “inner” from the photosensitive area shapes that are at 1x1, 2x1 and 1x2 positions in the grid).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the square shapes from above for photosensitive regions along with them being arranged in an array as taught by the Fig. 9 embodiment of Boettiger to have made an embodiment of the photodiodes discussed in the Fig. 7 embodiment of Boettiger to have square shaped photosensitive regions for the photodiode placement such that they are arranged in an array with the motivation of making a real life embodiment of Fig. 7 that is an actual three dimensional object and will make a light sensitive panel (see the Fig. 9 embodiment showing a top down view to be taken along with a 2-D side view to make a 3-D design for real life devices that will make an actual light sensitive panel).  

The office notes that when this above combination is made, the office designates the “inner” photosensitive area as the one at 2x2 position in the array formed, such that it is inner from two adjacent photosensitive areas, and the office will designate all of the 1x1, 2x1, 2x2, 1x3, 2x3, 3x1, 3x2 and 3x3 positions as the outer photosensitive group.  

As to claim 8, Boettiger shows the device noted above wherein the outer photosensitive area group has a first geometric center (note that when the above combination is made then .  


Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boettiger et al. (“Boettiger” US 2012/0200749 published 08/09/2012), in view of Tajiri (US 2012/0113302 published 05/10/2012) and further in view of Hirota (US 2010/0141812 published 06/10/2010).  
As to claim 9, Boettiger shows in Fig. 2 (see [0028] introducing Fig. 2) an image sensor, comprising: 
A first photosensitive area group (note the middle depicted photosensitive area in Fig. 2 under middle part 30 down in the part 28 where the photodiodes are made, note the group is a group of 1; [0028], where the office notes that while these shapes are not explicitly shown from top down, the office finds here that should four photodiodes all have corner areas that meet at one wall in [0028]) that includes at least a first photosensitive area (note the middle depicted photosensitive area noted above); 
an outer photosensitive area group (note the two photosensitive regions around the photodiode areas down in 28 that are also having a corner meeting around the corner of the photodiode noted above, here designated as the photosensitive region around the leftmost part of 28 that is below the left hand side 30 part and also taken as a photosensitive region that is into the page but still adjacent to the first photosensitive region discussed above at its corner region as they all share a common corner region; [0028]; note these are not explicitly shown 

However, the office notes that for this grounds of rejection it will be noted that in Fig. 2 Boettiger does not explicitly set forth an embodiment where all of the four photodiodes are square shaped or similar in a top view and depict such explicitly in a drawing, and thus the office will for this alternate grounds of rejection take the limitation that the “first” photosensitive area discussed above be an explicitly “inner” photosensitive area not to be explicitly disclosed as “inner” as the second photosensitive area among the outer photosensitive area group’s photosensitive areas noted above is taken to be into the page but is not well depicted such that the middle photosensitive area designated as the first photosensitive area above will be “inner”.  

Hirota shows an embodiment where all of several photodiodes are placed in explicitly square shaped photosensitive areas as seen from above with some of the photodiodes/photosensitive areas being “inner” among “outer photosensitive area groups” (see the square shape in 3x4 red position in the array shown in Fig. 4 being “inner” from the photosensitive area shapes that are at 3x3, 2x3, 2x4, 2x5, 3x5, 4x5, 4x4, 4x3 positions in the grid).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the square shapes from above for photosensitive regions along with them being arranged in an array as taught by the Fig. 4 embodiment of Hirota to have made an embodiment of the photodiodes discussed in the Fig. 2 embodiment of Boettiger to have square shaped photosensitive regions for the photodiode placement such that they are arranged in an array with the motivation of making a real life embodiment of Fig. 2 that is an actual three dimensional object and will make a light sensitive panel (see the Fig. 4 in Hirota’s embodiments showing a top down view to be taken along with a 2-D side view to make a 3-D design for real life devices that will make an actual light sensitive panel).  

The office notes that when this above combination is made, the office designates the “inner” photosensitive area group as a group having the one pixel at 3x4 position in the array formed, such that it is inner from two adjacent photosensitive areas discussed above, and the office will designate all of the rest of the six pixels at positions described above around 3x4 positoned pixel as the outer photosensitive area group, and note the second photosensitive area is here designated as the pixel at 2x4 position.  

However, even after the above combination, even Boettiger as modified by Hirota above fails to show a toroidal microlens that overlaps the outer photosensitive area group.  

Tajiri shows a device being one wherein the at least one microlens comprises a toroidal microlens that overlaps a pixel (see toroidal microlens 12L1 over pixels in Fig. 12; [0059]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the toroidal microlens as taught by Tajiri to have made the microlens in Boettiger, as previously modified by Hirota above, be a toroidal microlens with the motivation of enabling use of the pixel array in a larger device like the setup of previous figures without issues of lost image capture (see the toroidal lenses providing the same benefits as the previous embodiment as [0060] describes referring back to [0056] where it is explained that they enable pixel arrays to avoid lost image capture using the different lens structures as happened with some larger systems).  


As to claim 11, Boettiger, as modified by Tajiri and Hirota above, show the device as related above, further comprising a color filter formed over the inner photosensitive area group and the outer photosensitive area group (see the color filter 30 in Boettiger Fig. 2 with several sections thereto) wherein the color filter comprises a first filtering region formed over the inner photosensitive group (note the color filter 30 over the above noted inner photosensitive group in the combination as made above) and a second filtering region formed over the outer photosensitive area group (note the 30 above the outer photosensitive area group designated 

Hiroto shows a device being one wherein first and second filtering regions explicitly transmit different respective light spectrums (see the white and red pixels at 3x3 position and 3x4 position respectively in Fig. 4).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the different light spectrum transmission regions of white and red as noted above in Hiroto to have made color filter regions for the pixels in Fig. 2 of Boettiger, as previously modified by Tajiri and Hiroto, with the motivation of using an exemplary color coding arrangement for real life embodiments (see Hiroto using the color coding arrangement in Fig. 2 as a design for real life embodiments to be made, as opposed to the generic light spectrum transmission scheme of Boettiger).  


Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boettiger et al. (“Boettiger” US 2012/0200749 published 08/09/2012), in view of Tajiri (US 2012/0113302 published 05/10/2012) and further in view of Hirota (US 2010/0141812 published 06/10/2010).  
As to claim 9, Boettiger shows in Fig. 2 (see [0028] introducing Fig. 2) an image sensor, comprising: 
A first photosensitive area group (note the middle depicted photosensitive area in Fig. 2 under middle part 30 down in the part 28 where the photodiodes are made, note the group is a group of 1; [0028], where the office notes that while these shapes are not explicitly shown from 
an outer photosensitive area group (note the two photosensitive regions around the photodiode areas down in 28 that are also having a corner meeting around the corner of the photodiode noted above, here designated as the photosensitive region around the leftmost part of 28 that is below the left hand side 30 part and also taken as a photosensitive region that is into the page but still adjacent to the first photosensitive region discussed above at its corner region as they all share a common corner region; [0028]; note these are not explicitly shown from above in this view; note these are considered to be “outer” relative to middle photosensitive area discussed above) that surrounds the photosensitive area (note the two of these outer “photosensitive areas” “immediately surround” the inner photosensitive area within the special meaning of that phrase in this application see the specification’s definition: “When a sub-pixel is laterally surrounded by a sub-pixel group that includes multiple sub-pixels, and when any space between the sub-pixel and the sub-pixel group is devoid of any other sub-pixels or pixels, the sub-pixel is immediately surrounded by, or nested within, the sub-pixel group. In a similar manner, a first sub-pixel group may be immediately surrounded by, or nested within, a second sub-pixel group“ with the photosensitive areas being put in for the sub-pixels and being slightly broader wording; alternately the office can just explicitly put parts of materials 38/40 into the designation of the photosensitive area(s) above such that the areas include bits of the intermediate areas between the main photodiodes such that the “areas” will touch one another though the photodiodes themselves may not touch), wherein the outer photosensitive area group includes at least a second photosensitive area (note a first one of the two areas just discussed above around the leftmost part of 28 that is below the left hand side 30 part).  

However, the office notes that for this grounds of rejection it will be noted that in Fig. 2 Boettiger does not explicitly set forth an embodiment where all of the four photodiodes are square shaped or similar in a top view and depict such explicitly in a drawing, and thus the office will for this alternate grounds of rejection take the limitation that the “first” photosensitive area discussed above be an explicitly “inner” photosensitive area not to be explicitly disclosed as “inner” as the second photosensitive area among the outer photosensitive area group’s photosensitive areas noted above is taken to be into the page but is not well depicted such that the middle photosensitive area designated as the first photosensitive area above will be “inner”.  

Hirota shows an embodiment where all of several photodiodes are placed in explicitly square shaped photosensitive areas as seen from above with some of the photodiodes/photosensitive areas being “inner” among “outer photosensitive area groups” (see the square shape in 3x4 red position in the array shown in Fig. 4 being “inner” from the photosensitive area shapes that are at 3x3, 2x3, 2x4, 2x5, 3x5, 4x5, 4x4, 4x3 positions in the grid).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the square shapes from above for photosensitive regions along with them being arranged in an array as taught by the Fig. 4 embodiment of Hirota to have made an embodiment of the photodiodes discussed in the Fig. 2 embodiment of Boettiger to have square shaped photosensitive regions for the photodiode placement such that they are arranged in an array with the motivation of making a real life embodiment of Fig. 2 that is an actual three dimensional object and will make a light sensitive panel (see the Fig. 4 in 

The office notes that when this above combination is made, the office designates the “inner” photosensitive area group as a group having the one pixel at 3x4 position in the array formed, such that it is inner from two adjacent photosensitive areas discussed above, and the office will designate all of the rest of the six pixels at positions described above around 3x4 positoned pixel as the outer photosensitive area group, and note the second photosensitive area is here designated as the pixel at 2x4 position.  

However, even after the above combination, even Boettiger as modified by Hirota above fails to show a toroidal microlens that overlaps the outer photosensitive area group.  

Tajiri shows a device being one wherein the at least one microlens comprises a toroidal microlens that overlaps a pixel (see toroidal microlens 12L1 over pixels in Fig. 12; [0059]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the toroidal microlens as taught by Tajiri to have made the microlens in Boettiger, as previously modified by Hirota above, be a toroidal microlens with the motivation of enabling use of the pixel array in a larger device like the setup of previous figures without issues of lost image capture (see the toroidal lenses providing the same benefits as the previous embodiment as [0060] describes referring back to [0056] where it is explained that they enable pixel arrays to avoid lost image capture using the different lens structures as happened with some larger systems).  

As to claim 13, Boettiger, as modified by Hirota and Tajiri above, show the device in the combination above, but fail to show the device being one wherein the outer photosensitive area group has a higher sensitivity to light than the inner photosensitive area group.  

Hirota further shows an embodiment where the sensitivities of pixels are adjusted via adjustment of microlenses to where a second light sensitivity of an outer photosensitive area group is at least four times greater than a first light sensitivity of an inner photosensitive area group explicitly (see Hirota describing a variation of Fig. 4 in [0159] where the light sensitivities of the various colors have been adjusted such that the white sensitivity is at a 2: .5 ratio with that of red pixels such that the white pixels are at least four times greater in sensitivity and thus the white pixel at 3x3 position, here acting as an outer pixel compared to ones inwards thereof in a given pattern, has a four times higher sensitivity than the red pixel at 3x4 position, here acting as an inwards pixel from the outer one relatively).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the adjusted sensitivities of different pixels so that some pixels have at least four times greater sensitivity as taught by Hirota to have modified the Boettiger device, as previously modified by Hirota and Tajiri above, with the motivation of using an exposure control technique for different colors to help balance out the output signal while enabling the use of various colors in different pixels at the same time with good results (see exposure control techniques to help balance out the output signals when different colors are used in close by pixels; [0158] discussing further exposure control techniques beyond those previously just set forth above [0158]).  

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boettiger et al. (“Boettiger” US 2012/0200749 published 08/09/2012), in view of Tajiri (US 2012/0113302 published 05/10/2012) and further in view of Hirota (US 2010/0141812 published 06/10/2010).  
As to claim 9, Boettiger shows in Fig. 2 (see [0028] introducing Fig. 2) an image sensor, comprising: 
A first photosensitive area group (note the middle depicted photosensitive area in Fig. 2 under middle part 30 down in the part 28 where the photodiodes are made, note the group is a group of 1; [0028], where the office notes that while these shapes are not explicitly shown from top down, the office finds here that should four photodiodes all have corner areas that meet at one wall in [0028]) that includes at least a first photosensitive area (note the middle depicted photosensitive area noted above); 
an outer photosensitive area group (note the two photosensitive regions around the photodiode areas down in 28 that are also having a corner meeting around the corner of the photodiode noted above, here designated as the photosensitive region around the leftmost part of 28 that is below the left hand side 30 part and also taken as a photosensitive region that is into the page but still adjacent to the first photosensitive region discussed above at its corner region as they all share a common corner region; [0028]; note these are not explicitly shown from above in this view; note these are considered to be “outer” relative to middle photosensitive area discussed above) that surrounds the photosensitive area (note the two of these outer “photosensitive areas” “immediately surround” the inner photosensitive area within the special meaning of that phrase in this application see the specification’s definition: “When a sub-pixel is laterally surrounded by a sub-pixel group that includes multiple sub-pixels, and when any space between the sub-pixel and the sub-pixel group is devoid of any other sub-pixels or 

However, the office notes that for this grounds of rejection it will be noted that in Fig. 2 Boettiger does not explicitly set forth an embodiment where all of the four photodiodes are square shaped or similar in a top view and depict such explicitly in a drawing, and thus the office will for this alternate grounds of rejection take the limitation that the “first” photosensitive area discussed above be an explicitly “inner” photosensitive area not to be explicitly disclosed as “inner” as the second photosensitive area among the outer photosensitive area group’s photosensitive areas noted above is taken to be into the page but is not well depicted such that the middle photosensitive area designated as the first photosensitive area above will be “inner”.  

Hirota shows an embodiment where all of several photodiodes are placed in explicitly square shaped photosensitive areas as seen from above with some of the photodiodes/photosensitive areas being “inner” among “outer photosensitive area groups” (see the square shape in 3x4 red position in the array shown in Fig. 4 being “inner” from the 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the square shapes from above for photosensitive regions along with them being arranged in an array as taught by the Fig. 4 embodiment of Hirota to have made an embodiment of the photodiodes discussed in the Fig. 2 embodiment of Boettiger to have square shaped photosensitive regions for the photodiode placement such that they are arranged in an array with the motivation of making a real life embodiment of Fig. 2 that is an actual three dimensional object and will make a light sensitive panel (see the Fig. 4 in Hirota’s embodiments showing a top down view to be taken along with a 2-D side view to make a 3-D design for real life devices that will make an actual light sensitive panel).  

The office notes that when this above combination is made, the office designates the “inner” photosensitive area group as a group having the one pixel at 3x4 position in the array formed, such that it is inner from two adjacent photosensitive areas discussed above, and the office will designate all of the rest of the six pixels at positions described above around 3x4 positoned pixel as the outer photosensitive area group, and note the second photosensitive area is here designated as the pixel at 2x4 position.  

However, even after the above combination, even Boettiger as modified by Hirota above fails to show a toroidal microlens that overlaps the outer photosensitive area group.  



It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the toroidal microlens as taught by Tajiri to have made the microlens in Boettiger, as previously modified by Hirota above, be a toroidal microlens with the motivation of enabling use of the pixel array in a larger device like the setup of previous figures without issues of lost image capture (see the toroidal lenses providing the same benefits as the previous embodiment as [0060] describes referring back to [0056] where it is explained that they enable pixel arrays to avoid lost image capture using the different lens structures as happened with some larger systems).  

As to claim 14, Boettiger as modified by Hirota and Tajiri above shows the device noted above wherein the inner photosensitive area group has first and second opposing sides (note the right and left hand sides of the pixel in the combination above being generally as seen from the top down view in Hirota where the left and right hand sides of the 3x4 position pixel are designated here), wherein the second photosensitive area (note the second photosensitive area is designated as the the pixel at the 2x4 position in the downwards view) is formed on the first side of the inner photosensitive area group (note this is on the left hand side of the 3x4 positioned pixel), wherein the outer photosensitive area group comprises a third photosensitive area (the 4x4 positioned pixel here being designated as a third photosensitive area) on the second side of the inner photosensitive area group (note this is on the right hand side of the 3x4 positioned pixel).   


Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka (US 2009/0090841 published 04/09/2009) as applied to claim 15 above, further in view of Boettiger et al. (“Boettiger” US 2012/0200749 published 08/09/2012).
As to claim 16, Kusaka shows the device as related above for claim 15, but fails to show the device being one wherein each one of the imaging pixels comprises: color filtering material of a single color that overlaps the inner sub-pixel and the outer sub-pixel group.  

Boettiger shows a device where each pixel includes color filtering material of a single color that overlaps all internal parts of the pixels (see Fig. 7 and [0047] in Boettiger discussing using one color of filter material 30 over all pixels).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the design with each pixel including color filtering material of a single color that overlaps all internal parts of the pixels as taught by Boettiger to have made a single color filtering material of a single color over the pixels of Kusaka with the motivation of using a single colored embodiment to make real life embodiments of the color filter parts of the device in Kusaka to take single color measurements with the array (see Boettiger making a single color embodiment to take single color measurements with their array as compared to the generic filtered embodiment in Kusaka; [0047]).  

The office notes that after the combination above is performed then there will be a device with each one of the imaging pixels comprising: color filtering material of a single color 


Similarly, as to claim 17, Kusaka shows the device as related above for claim 15, but fails to show the device being one wherein each one of the imaging pixels comprises:  color filtering material of a single color that overlaps all of the outer sub-pixel group.  

Boettiger shows a device where each pixel includes color filtering material of a single color that overlaps all internal parts of the pixels (see Fig. 7 and [0047] in Boettiger discussing using one color of filter material 30 over all pixels).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the design with each pixel including color filtering material of a single color that overlaps all internal parts of the pixels as taught by Boettiger to have made a single color filtering material of a single color over the pixels of Kusaka with the motivation of using a single colored embodiment to make real life embodiments of the color filter parts of the device in Kusaka to take single color measurements with the array (see Boettiger making a single color embodiment to take single color measurements with their array as compared to the generic filtered embodiment in Kusaka; [0047]).  

The office notes that after the combination above is performed then there will be a device with each one of the imaging pixels comprising:  color filtering material of a single color .  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka (US 2009/0090841 published 04/09/2009) as applied to claim 15 above, further in view of Boettiger et al. (“Boettiger” US 2012/0200749 published 08/09/2012).
As to claim 18, Kusaka shows the device as related above for claim 15, but fails to show the device further being one wherein each of the imaging pixels comprises:  a toroidal microlens that overlaps the outer sub-pixel group.  

Tajiri shows a device being one wherein the at least one microlens comprises a toroidal microlens that overlaps pixels and the parts therein (see toroidal microlens 12L1 over pixels in Fig. 12; [0059]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the toroidal microlens as taught by Tajiri to have made the microlens in Kusaka be a toroidal microlens with the motivation of enabling use of the pixel array in a larger device like the setup of previous figures without issues of lost image capture (see the toroidal lenses providing the same benefits as the previous embodiment as [0060] describes referring back to [0056] where it is explained that they enable pixel arrays to avoid lost image capture using the different lens structures as happened with some larger systems).  


Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
As to claim 10, the office notes that none of the prior art of record shows the limitations “a device wherein the toroidal microlens has a hole that overlaps the inner photosensitive area group” in the context of the parent claim.  The office notes that likely the above noted references that were used for claims 4 and 5 and 9 are the best art of record.  However the Silsby reference is antedated by the applicant’s valid priority claim to the earliest provisional available to this case, thus leaving no other art of record which has an appropriate date that would address this limitation.  The office notes that among all other art there does not appear to be any art that is particularly close to addressing this limitation in the context of the parent claim.  Thus the office finds the claim is not anticipated, and further finds that the claim is not obvious to one of ordinary skill in the art under 35 U.S.C 103. 
As to claim 20, the office notes that none of the prior art of record shows the limitations “wherein the toroidal microlens of each imaging pixel has a hole that overlaps the inner sub-pixel of that imaging pixel” in the context of the parent claim.  The office notes that likely the above noted references that were used for claims 4 and 5 and 9 are the best art of record.  However the Silsby reference is antedated by the applicant’s valid priority claim to the earliest provisional available to this case, thus leaving no other art of record which has an appropriate date that would address this limitation.  The office notes that among all other art there does not appear to be any art that is particularly close to addressing this limitation in the context of the parent claim.  Thus the office finds the claim is not anticipated, and further finds that the claim is not obvious to one of ordinary skill in the art under 35 U.S.C 103. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/14/2020, with respect to the rejections and objections to the claims have been fully considered and are persuasive.  The previous objections and rejections of the claims have been withdrawn, although the office must disagree slightly on the appropriate claim to a priority date regarding claim 1 and its depending claims as it appears it is not well described in the furthest back provisional application.  Even so, the second provisional date should suffice to antedate the previously applied references for claim 1.   However, upon reconsideration the above noted references were found to be relevant and must be applied as the office as noted above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/GRANT S WITHERS/
Primary Examiner, Art Unit 2891